DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JOSEPH G. WORTLEY, JR.,
                            Appellant,

                                    v.

                   LIBERTY ARMORSTRUXX, LLC,
                            Appellee.

                              No. 4D22-1058

                         [September 30, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Samantha Schosberg Feuer, Judge;
L.T. Case No. 502021CA011070XXXXMB.

   Craig Tompkins of Craig Tompkins, PLLC, Boca Raton, for appellant.

  Michael J. Pike and Daniel Lustig of Pike & Lustig, LLP, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.